TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00672-CR




Thomas Howard Hollowell, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
NO. 5489, HONORABLE GUILFORD L. JONES, III, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In August 2004, appellant Thomas Howard Hollowell pleaded guilty to indecency
with a child by contact.  See Tex. Pen. Code Ann. § 21.11 (West 2003).  Pursuant to a plea bargain
agreement, the district court deferred adjudication and placed Hollowell on community supervision
for ten years.  In September 2005, the court revoked supervision on the State’s motion, adjudged
Hollowell guilty, and imposed a twenty-year sentence.  This appeal followed.
Hollowell’s court-appointed attorney filed a brief concluding that this appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Hollowell responded by filing a pro se “application for writ of error” asserting
a number of “just cause grounds for consideration.”
We have reviewed the record, counsel’s brief, and Hollowell’s pro se filing.  We find
nothing in the record that might arguably support the appeal.  See Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005).  Counsel’s motion to withdraw is granted.
The judgment of conviction is affirmed.
 
 
                                                ___________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Affirmed
Filed:   June 2, 2006
Do Not Publish